Case: 14-60891      Document: 00513237328         Page: 1    Date Filed: 10/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                            October 19, 2015
                                      No. 14-60891
                                                                              Lyle W. Cayce
                                                                                   Clerk
JEANETTER GRAHAM, Individually and as Wrongful Death Beneficiary of
Albert Graham, Deceased,

               Plaintiff - Appellant

v.

ALEX HODGE, Individually and in His Official Capacity as Sheriff of Jones
County; JONES COUNTY, MISSISSIPPI; DEPUTY JOHN DOE, In His
Official Capacity,

               Defendants - Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 2:13-CV-67


Before REAVLEY, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Jeanetter Graham (“Jeanetter”), appeals the district
court’s grant of Defendant’s summary judgment motion in this suit that alleged
the wrongful death of her husband, Albert Graham (“Albert”). We AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60891    Document: 00513237328    Page: 2   Date Filed: 10/19/2015



                                No. 14-60891
                                      I.
      Albert was booked into the Jones County Adult Detention Center in
November 2009. The booking medical sheet reflected that he had a heart
condition and high blood pressure. However, since the booking officer failed to
forward the sheet to the jail nurse, Patricia Johnston (“Johnston”), Albert
received no medication from November 2009 through mid-March 2010. When
Johnston did obtain the medical sheet, she assessed Albert’s blood pressure
and had him transferred to the Ellisville Medical Clinic where he was seen by
a nurse practitioner who prescribed him blood pressure medicine. When Albert
was returned to the detention center, Johnston placed him in the medical unit
where he could be monitored and receive medication daily. On April 5, 2010,
fellow inmates heard Albert struggling to breathe and summoned the guards.
One of the guards, a certified EMT, began CPR and Albert was taken to South
Central Regional Medical Center, where he died the next day of heart related
issues.
      Subsequently, Jeanetter, sued Alex Hodge, the Jones County,
Mississippi Sheriff, individually and in his official capacity (“Hodge”), Jones
County (“the County”), and Deputy “John Doe” in his official capacity alleging
constitutional violations under 42 U.S.C. § 1983.        Following discovery,
Defendants moved for summary judgment on all claims. The district court
ruled that because Jeanetter had failed to present arguments for any claims
she had against Hodge in his individual capacity and other jail employees,
those claims were abandoned. The district court further concluded that the
claims against the county and Hodge in his official capacity were duplicative,
subjecting the official-capacity suit against Hodge to dismissal. The district
court granted summary judgment on the remaining claim in favor of
Defendants. Jeanetter timely appealed.


                                      2
    Case: 14-60891     Document: 00513237328      Page: 3    Date Filed: 10/19/2015



                                   No. 14-60891
                                         II.
      We review the grant of summary judgment de novo, viewing all of the
record evidence in a light most favorable to, and drawing all reasonable
inferences in favor of, the non-moving party.        Lawyers Title Ins. Corp. v.
Doubletree Partners, L.P., 739 F.3d 848, 856 (5th Cir. 2014).            Summary
judgment is appropriate only “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a).
                                         III.
      The district court concluded that Jeanetter inadequately briefed her
claims against Hodge in his individual capacity, as well as the Monell claims
regarding jail staffing and deputies’ training. On appeal, Jeanetter did not
defend her claims against Hodge or other jail staff individually. Also, she
mentioned, but did not adequately brief any claims against Jones County for
Hodge’s failure to train jail staff other than Johnston. Consequently, these
claims were abandoned. Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994)
(“A party who inadequately briefs an issue is considered to have abandoned
the claim.”).   Additionally, the district court determined that the official-
capacity claims against Hodge and the claims against the County were one in
the same. Kentucky v. Graham, 473 U.S. 159, 166, 105 S. Ct. 3099, 3105 (1985)
(an official-capacity suit is to be treated as a suit against the entity).
      The essence of Jeanetter’s remaining claim is that Hodge failed to train
Johnston and Johnston violated Albert’s constitutional rights to proper
medical care as a pretrial detainee, resulting in his death. She asserts that
summary judgment was improper because the record raised genuine issues of
material fact. The district court found no fact issues. Its thorough and well-
reasoned opinion adequately explained the reasons that Jeanetter’s failure to


                                          3
    Case: 14-60891     Document: 00513237328      Page: 4    Date Filed: 10/19/2015



                                  No. 14-60891
train claim under § 1983 did not evidence the required standard of deliberate
indifference.
      A failure to train action requires an underlying constitutional violation.
Kitchen v. Dallas County, Tex., 759 F.3d 468, 483 (5th Cir. 2014) (citation
omitted).   Jeanetter attempts to meet this requirement by showing that
Johnston violated Albert’s right to medical care by, inter alia, delaying to send
Albert’s authorization to obtain the heart facility’s records, failing to send
Albert to a cardiologist, and failing to send Albert’s heart facility records to the
Ellisville Medical Clinic. Establishing an underlying violation of a prison
detainee’s Fourteenth Amendment right to medical care requires a showing of
deliberate indifference. Hare v. City of Corinth, 74 F.3d 633, 650 (5th Cir.
1996). This court has explained that a prison official acts with deliberate
indifference only if he knows there is a substantial risk of serious bodily harm
and disregards that risk by failing to take reasonable steps to abate it. Gobert
v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006) (internal quotation marks and
citations omitted) (emphasis added). Gobert further provided examples of what
actions do not constitute deliberate indifference, i.e., “[u]nsuccessful medical
treatment, acts of negligence, or medical malpractice … [or] a prisoner’s
disagreement with his medical treatment, absent exceptional circumstances.”
Id. Moreover, Gobert concluded that “[a] showing of deliberate indifference
requires the prisoner to submit evidence that prison officials refused to treat
him, ignored his complaints, intentionally treated him incorrectly, or engaged
in any similar conduct that would clearly evince a wanton disregard for any
serious medical needs.” Id. Applying the Gobert principles, the district court
determined that Jeanetter’s allegations against Johnston sounded more in
negligence or medical malpractice, stating:
      Furthermore, the summary judgment record does not show that
      Nurse Johnston refused to treat Albert Graham, ignored his

                                         4
    Case: 14-60891        Document: 00513237328       Page: 5    Date Filed: 10/19/2015



                                      No. 14-60891
      complaints, or denied him medication. The facts before the Court
      are that Nurse Johnston took Graham’s blood pressure on several
      occasions; that she obtained Graham’s medical records from an
      outside treatment facility; that she sent Graham to the Ellisville
      Medical Clinic in light of his medical history; that Graham was
      transferred to a medical cell where he could be seen by Nurse
      Johnston and given his medication on a daily basis upon his return
      from the Ellisville Medical Clinic; and, that Graham was provided
      with his blood pressure medication between March 11 and April 5,
      2014. 1
      On these facts, the district court appropriately found no evidence of
Johnston’s deliberate indifference to Albert’s medical needs, and the failure to
train claim fails without an underlying constitutional violation.
      AFFIRMED.




      1   District Court’s Memorandum Opinion and Order, p. 15-17.
                                            5